Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 3-22-2021, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Reasons for Allowance
Claims 1-11 & 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a difference in the predetermined lengths between the waveguide channels is selected to produce an optical delay shorter than a coherence length of the light source between the plurality of sampling beams so that when images are formed, signals from different physical locations are detected in different frequency bands, in combination with the rest of the limitations of the claim. 
Claims 2-11 are allowable based on their dependency.
As to Claim 17 the prior art of record, taken alone or in combination, fails to disclose or render obvious the waveguide channels in the interferometer region configured to define a plurality of photonic interferometers, the photonic interferometers optically coupled to the waveguide channels in the time delay region and the reference light; wherein the photonic interferometers are arranged to receive a plurality of 
Claims 18-22 are allowable based on their dependency.
As to Claim 23 the prior art of record, taken alone or in combination, fails to disclose or render obvious transmitting the reflected light signals to a plurality of interferometers defined by the waveguide channels in an interferometer region of the photonic chip; combining the reflected light signals with a reference light signal using the plurality of interferometers to generate a plurality of interference signals, in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathon Cook
AU:2886
March 26, 2021


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886